Opinion issued June 28, 2012.




                                  In The
                            Court of Appeals
                                 For The
                        First District of Texas


                           NO. 01-11-00673-CV


      ARTHUR COLEMAN D/B/A ARTHUR W. COLEMAN, DDS &
                  ASSOCIATES, Appellant

                                    V.

    HARRIS COUNTY, ON BEHALF OF ITSELF AND THE HARRIS
 COUNTY DEPARTMENT OF EDUCATION, THE PORT OF HOUSTON
  AUTHORITY OF HARRIS COUNTY, THE HARRIS COUNTY FLOOD
 CONTROL DISTRICT, THE HARRIS COUNTY HOSPITAL DISTRICT;
 CITY OF HOUSTON; HOUSTON INDEPENDENT SCHOOL DISTRICT;
    AND HOUSTON COMMUNITY COLLEGE SYSTEM, Appellees


                  On Appeal from the 234th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2009-05471


                       MEMORANDUM OPINION
      Appellant, Arthur Coleman d/b/a Arthur W. Coleman, DDS & Associates, has

failed to timely file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file

brief), 38.8(a) (governing failure of appellant to file brief). After being notified that

this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

      We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                           2